 COLORADO-UTE ELECTRIC ASSN.Colorado-Ute Electric Association,Inc.andInterna-tional Brotherhood of ElectricalWorkers, LocalNo. 111. Cases 27-CA-8959, 27-CA-8959-2,and 27-CA-8981June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENSAND MEMBERSJOHANSEN AND CRACRAFTOn April 30, 1986, Administrative Law JudgeGordon J. Myatt issued the attached decision. TheGeneral Counsel and the Charging Party filed ex-ceptions and supporting briefs, and the Respondentfiled an answering brief.On July 7, 1987, the Board heardoral argumenton behalf of the parties and the amicus, the Ameri-can Federation of Labor and Congress of IndustrialOrganizations (AFL-CIO), the American Newspa-per Publishers Association, and the Council onLabor Law Equality. Thereafter, the Respondent,theCharging Party, the General Counsel, theAFL-CIO, and the Council on Labor Law Equali-ty filed supplemental briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs, the ableargumentof counsel, and the supplemental briefsand has decided to affirm the judge's rulings, find-ings,'and conclusions only to the extent consistentwith this Decision and Order.The judgedismissedthe complaintallegationthat the Respondent acted unilaterallyin grantingmerit increasesto employees without meeting itsbargainingobligationwith the Union. We agreewith the General Counsel's and Charging Party'sexceptions that the judge's dismissalof thisallega-tion should be reversed.The Respondent and the Charging Party (theUnion)were parties to a collective-bargainingagreementcovering office and clerical employees1The judgefound that at the parties'August 22, 1984bargaining ses-sion, Company PresidentGirt Krumins "reminded the Union negotiatorsthat under the terms of the agreement covering the operations and main-tenance employees,Respondent was permittedto pay thoseemployeesabove the contract rates based on a merit decision by management." Therecord reveals,however,that the operations and maintenance employeesdid not workunder a merit pay system similar to the program the Re-spondent proposedfor the officeand clerical employees, and that Kru-mins'reference to operations and maintenance employees at the August22 session concerned the practice of allowing the Respondentto "double-Jump"those employees,see judge's decision fn. 6, a practice also allowedunder theoffice andclerical employees'collective-bargaining agreementContraryto the judge's finding inpart IV,B, of his decision,employeeJoan Hiss'totalwage increase in January 1985 amounted to 9.8 percent.The raise includedan 8-percent merit increase.These correctionsdo not affect the result in this case.607with a term extending from September 11, 1983, toSeptember 13, 1986.2 The contractual wage ratesfor each job classification were contained in sevenprogression steps. Advancement from step to stepwas based on tenure. Employees advanced one stepa year, except for the first two steps, which werecompleted in 6 months each.In late July 1984 the parties commenced midtermwage negotiations under the contract's wage re-opener provision. From the outset the Union insist-ed on an across-the-board (ATB) wage increase forthe unit employees. The Respondent, on the otherhand, insisted that any increase in wages wouldhave to be through the institution of some form ofmerit program under which individual employeemerit increases would be granted at times and inamounts determined by management and wouldnot be subject to the contract's grievance proce-dure.The Union rejected the Respondent's meritwage proposals.At a meeting on September 5, the parties' 10thbargaining session, with no agreement yet reachedon any wage terms, the Respondent presented awritten proposal it termed its "final offer." Theproposal retained the existing contractual progres-sion steps and wage rates, but added a merit paysystem on top of these rates. The proposal ex-plained the operation of merit pay program as fol-lows:The merit increase program will provide em-ployees the opportunity of receiving additionalincreases based on their individual perform-ance and contribution on their job. Theamount and frequency of such merit increasewill be determined by the Division Head andPresident and will not be subject to the griev-ance procedure.The proposal further stated, "If Final Offer reject-ed, the Company reserves the right to impasse itsproposal."On September 6 the Union submitted the Re-spondent's offer to the employees for a vote. Theemployees voted to reject the proposal. On Sep-tember 12 the Respondent notified the Union thatthe Respondent considered the parties to be at im-passe and that the Respondent would implement itsfinal offer on September 23. At bargaining sessionson September 18 and 19 the Respondent resubmit-ted its September 5 offer and continued to assert itsintention to implement the proposal on September23,while the Union again rejected the offer andreasserted its opposition to the proposed meritwage program. In a letter to the Union dated Sep-2 There were about 72 employees in the unit295 NLRB No. 67 608DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDtember24 theRespondent announced that it hadbegun implementing its merit pay program and thatitwould "deliver the results of that implementa-tion"to the Union at the next bargaining session.The next bargaining session took place on Sep-tember 27. Company negotiator John Gibson pre-sented to the Union a handout detailing the resultsof the first set of merit reviews. According to thehandout, 44 of the 47 employees reviewed receivedmerit increases.The merit increases ranged from2.2 percent to 8.5 percent. Union negotiator RobertMason asked Gibson if the handout was a proposal.Gibson replied that the handout reflected the Re-spondent's implementation of its final offer and wasnot a proposal. Mason asked whether there wasany way to question an employee'smerit increase.Gibson stated that the employee could see the ap-propriate division head or the company president.Mason then asked if the Union could talk to man-agementon behalf of the employee. Gibson saidno.On October3 at the next bargaining sessionGibson asked the union negotiators what theythought of the September 27 handout. Mason an-swered that the Union rejected the Respondent'simplementation proposal.Gibson insisted that thehandout represented the Respondent's implementa-tion and was not a proposal.Mason then asked ifGibson meant that the Respondent would not ne-gotiate regarding the implementation.Gibson re-plied that the Respondent would not.On October 30, 1984, the Respondent notifiedthe Union by letter that it had conducted merit re-views for the 26 employees who had not been re-viewed earlier and listed the merit increases grant-ed. Thereafter,commencing in 1985, the Respond-ent sent the Union letters about every month listingthe individual employee wage increases that hadtaken effect the previous month.3At the October 3bargaining session and at theeight sessions that followed,the Union continuedto pressfor an ATBincrease and to express its un-willingness to accept the terms of the Respondent'smerit wage program.The Unionproposed, amongother things,thatthe parties establish a joint union-management committee that would develop criteriafor merit increases and devise the manner in whichdisagreements over merit increases would be re-solved,that employees be guaranteed written sum-maries of their merit wage evaluations,and thatemployees have the right to grieve and arbitratemerit increases or that there be a special union-management committee to hear and decide employ-ee appeals.The Respondent rejected these union3 The listed increases included both merit and step increases.proposals and continued to insist that "individualperformance" and "contribution on the job" werethe only criteria necessary, that the amount andfrequency of merit increases should be determinedsolely bymanagementand should not be subject tothe grievance procedure, and that the only appealshould be to the company president. Negotiationsceased after a meeting held March 27, 1985, withthe parties having reached noagreement.The administrative law judge found that the Re-spondent's insistence on its merit wage proposaldid not amount to a failure or refusal to bargain ingood faith. Further, the judge found that the par-ties had reached a valid impasse after the Respond-ent'sSeptember 5 proposal was rejected, and thathaving reached impasse the Respondent was there-fore free to implement the proposal when it did so.The General Counsel and the Charging Partyargue, inter alia,that the judge failed to address theallegation that the Respondent acted unilaterally ingrantingmerit increases even if the parties hadreached a validimpasse.They contend that the Re-spondent'sSeptember 5 proposal sought theUnion'swaiver of its statutory right to bargainover the timing and amounts of employee merit in-creases.Having failed to secure that waiver fromthe Union, the Respondent therefore acted unilater-ally in violation of Section 8(a)(5) of the Act when,under the guise of implementing its final offer, itproceeded to grant merit increases without consult-ing with the Union about timing and amounts. Weagreewith the General Counsel and the ChargingParty in this respect.4It is well established that merit wages are a man-datory subject of bargaining.NLRB v. Katz,369U.S. 736, 745 (1962). The bargainingobligation en-compasses a duty to bargain over the proceduresand criteria for granting merit increases to employ-ees. Id.at 746-747. Even wherea merit programwith procedures and criteria is lawfully in place,the actual granting of merit increases under theprogram may involve substantial discretion. Theimplementation of a merit pay program, to theextent that implementation involves discretion indetermining the amounts or timingof theincreases,is a matter as towhichthe bargaining agent is enti-4 However,we find no merit in the General Counsel's and the Charg-ing Party's contention that the Respondent's proposal concerned a per-missive subject of bargaining.The specificsubject matter of the Respond-ent's proposal,merit wage increases,has been held by the Supreme Courtto be a mandatory subject of bargaining.NLRB v. Katz,369 U.S. 736,745 (1962)See also Sec.8(d) of the Actdefining the duty to bargain asincluding the obligation to confer with respect to "wages."As discussedinfra,the Respondent's proposal would require the Union to waive itsstatutory right to bargain over the merit increases' timing and amounts.The inclusion of this waiver provision in the Respondent's proposal doesnot "transform"it from a mandatory to a permissive subject of bargain-ing. SeeToledoBladeCo., 295 NLRB626 (1989) COLORADO-UTE ELECTRIC ASSN.tied to be consulted.OneitaKnittingMills,205NLRB 500 fn. 1 (1973).The Respondent's September 5 proposal provid-ed for the establishment of a merit wage programbut gave very few details concerning how merit in-creases would be determined or granted.The onlystated criteria for the employees'merit increaseswere "individual performance" and "contributionon their job."The proposal set no minimum ormaximum for the merit increases,nor did it fixtimes when the increases would or could be grant-ed. Instead, the proposal stated simply that thetiming and amountof themerit increases "will bedetermined by the Division Head and President."Not only did the proposal provide no role for theUnion in the initial determination of the increases'timing and amounts, the proposal also exemptedmanagement's decision on these matters from unionor employee challenge through the contractualgrievance procedure.Clearly, then, the implementation of the Septem-ber 5 proposal would involve virtually unlimiteddiscretion in determining the timing and amountsof merit increases.These are matters over whichthe Union has a statutory right to be consulted. Inproposing to exclude the Union from this exerciseof discretion over employees wages, the Respond-ent was seeking the Union's waiver of its statutoryrights under Section 8(a)(5) of the Act.The Board requires that a waiver of bargainingrights under Section 8(a)(5) not be lightly inferredbut must be clear and unmistakable.Park-Ohio In-dustries,257 NLRB 413, 414 (1981), enfd. 702 F.2d624 (6th Cir. 1983). Here, despite earnest effort, theRespondentwas unable to secure the Union'swaiver of its right to bargain over the merit in-creases' timing and amounts. The Union neveragreed to contractual language waiving its right tobargain.Nor does the parties'bargaining historyestablish a waiver. The Union, both before andafter impasse, expressed its opposition to the Re-spondent'smerit proposal for, among other things,precisely the fact that it would exclude the Unionfrom participation in the merit pay program.Contrary to the judge's conclusion, the Respond-ent's unilateral exercise of discretion and grantingof merit increases was not privileged by impasse.We agree with the judge that the Respondent didnot fail or refuse to bargain in good faith by insist-ing on its merit wage proposal,5and that the par-s SeeRetchholdChemicals, 288 NLRB 69 (1988)(Reichhold ChemicalsII),modifyingRetchhold Chemicals, 277NLRB 639 (1985)(ReichholdChemicals 1),cited by the judgeIn agreeingwith the judge that the Respondent did not fail to bargainin good faith by insisting on its merit increase proposal,Member Johan-sen does not rely on thejudge's finding that the proposal was "not unrea-sonable."InMember Johansen's view,the Board should not attempt to609ties' impasse after the rejection of the Respondent'sSeptember 5 offer was a lawful impasse. The Re-spondent was free to insist to impasse as a condi-tion to agreement on any wage terms that theUnion agree to waive the statutory rights at issuehere.But the Respondent's freedom to pursue thisend and to exert this bargaining pressure to obtainthe end does not carry with it a right, once havingfailed and reached impasse,to proceed with imple-mentation of the final offer as if the Respondenthad successfully secured the Union's waiver.Section 8(a)(5) of the Act requires that an em-ployer bargain with the union before effectingchanges in terms and conditions of employment.But if the parties reach good-faith impasse in nego-tiations,the employer generally does not violateSection 8(a)(5) by thereafter implementing changesconsistentwith those proposed to the union.TaftBroadcasting Co.,163 NLRB 475 (1967), enfd. subnom.Television Artists AFTRA v NLRB,395 F.2d622 (D.C. Cir. 1968). That the employer is free toimplement changes after reaching good-faith im-passe is anotherway ofexpressing the axiom thatthe employer's duty to bargain over proposedchanges does not imply a duty to agree to theunion's counterproposals or to make a concession.See Section 8(d) of the Act. The employer's dutyto bargain does not give the union a right to vetothe proposed changes by withholding consent. Ifthe parties have bargained to good-faith impasseand the union has been unable to secure conces-sions or agreement to its proposals,then the em-ployer may proceed to implement the changes itproposed to theunion in negotiations.Consider,as a typical example,a case where anemployer proposes in negotiations for a new con-tract that wages should be reduced from $7 anhour to $6 an hour. The union proposes that wagesbe increased to $8 an hour.The partiesinsist ontheir respective positions until they reach a good-faith impasse in negotiations.Having reached apoint where further bargaining would be fruitless,Section 8(a)(5)does not require the employerthereafter to pay its employees $8 an hour as theunion demanded, or to abandon its proposal andleave wages at $7 an hour. The employer is free toimplement its proposal and pay employees $6 anhour.In the example above, the employees have nostatutory right to be paid $8 or $7 an hour ratherthan $6 an hour, thus the Act does not require thatthe employer obtain the union's consent beforeevaluate thereasonablenessof a party's bargainingproposals,as distin-guished frombargaining tactics, in determiningwhether the party hasbargainedin good faith.Retchhold ChemicalsLSee his dissenting opinioninReichhold Chemicals II. 610DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDpaying $6 an hour. The Act only requires that theemployer propose the wage rate and bargain withthe union in good faith before implementation.Wherean employer proposal seeks the union'swaiver of statutory rights, however,impasse is nosubstitute for consent. An employer may insist toimpasse as a condition of agreement that the unionagree to a no-strike clause.Shell Oil Co.,77 NLRB1306 (1948). Absent theunion's agreement,howev-er, the employer is not thereafter free to implementits proposal by firing striking employees.Here the Respondent insisted to impasse that em-ployees be eligible for wage increases on the basisof merit, that merit be defined as "individual per-formance" and "contribution on the job," and thatthemerit increases be granted at times and inamounts determinedsolely bymanagement.Havingreached impasse, the Respondent was free to con-sider employees for merit increases and to base itsconsideration on the criteria mentioned above, forneither of these aspects of its proposal involved thewaiver of a statutory right. Employees have nostatutory right to be awarded wage increases onlyon the basis of tenure rather than merit, nor dothey have a statutory right not to have merit wageincreases based on these two criteria.The employee'sbargaining representative doeshave the right, on the other hand, to be consultedover the timing and amounts of merit increasesbefore the increases are granted.Having failed tosecure a waiver of the Union's statutory right tobargainover the merit increases'timingandamounts, the Respondent was not free to grant in-creaseswithout consulting with the Union aboutthesematters.The Respondent never did so. In-stead, it presented the Union with the results of itsmerit reviews after increases had already beengranted. Further, when the Union was shown thefirstset of merit increases in September 1984, it in-quiredwhether the Respondent would negotiateover the increases, and whether the Union couldapproach the Respondent on an employee's behalfif the employee was dissatisfied with a merit in-crease.In both instances,the Respondent answeredno.We conclude that the Respondent's failure andrefusal to bargain with the Union over the timingand amounts of merit increases violated Section8(a)(5) of the Act.AMENDED CONCLUSIONS OF LAW1.Substitute the following for Conclusion ofLaw 3."3.By unilaterally grantingmeritwages in-creases to employees without offering to bargainwith the Union over the timing and amounts of theincreases,the Respondent violated Section 8(a)(5)and (1) ofthe Act."2.Delete Conclusionsof Law 4and 5 and re-number the subsequent paragraphs.3.Addthe following as Conclusionof Law 6."6.TheRespondent has not otherwise violatedthe Act."THE REMEDYHaving found that the Respondent has engagedin unfair labor practices,we shall order it to ceaseand desist and take certain affirmative action de-signed to effectuate the policiesof the Act.Specifically,we shall order the Respondent tobargainwith the Union over the timing andamounts of employee merit increases.Further, weshall also order the Respondent,on the Union's re-quest, to cancel the wage increases unlawfullygranted to employees through the Respondent'sunilateral action.Nothing in our Order,however,should be construed as requiring the Respondent tocancel any wage increase without a request fromthe Union.SeeTaftBroadcastingCo.,264 NLRB185 fn.6 (1982).ORDERThe National Labor Relations Board orders thattheRespondent,Colorado-Ute Electric Associa-tion, Inc.,Montrose, Colorado, its officers, agents,successors,and assigns, shall1.Cease and desist from(a)Unlawfullysoliciting striking employees inorder to induce them to abandon support of thestrike and of International Brotherhood of Electri-calWorkers, Local No. 111 by promising them in-creased wages and longer hours of work.(b)Threatening employees for engaging inlawful strike activity.(c)Granting merit wage increases to employeeswithout offering to bargain with the Union overthe timing and amounts of increases.(d) In any like or related manner interferingwith,restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request,bargain with International Broth-erhood of Electrical Workers, Local No. 111 overthe timing and amountsof employeemerit wage in-creases.(b) If the Union requests, cancel wage increasesunlawfully granted to employees through the Re-spondent's unilateral action. COLORADO-UTE ELECTRIC ASSN.(c) Post at its Colorado facilities copies of the at-tached notice marked "Appendix."6 Copies of thenotice, on forms provided by the Regional Direc-tor for Region 27, after being signed by the Re-spondent'sauthorizedrepresentative,shallbeposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.CHAIRMAN STEPHENS, concurring.I concur in the result in this case.6 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand had ordered us to post and abide by thisnotice.WE WILL NOT unlawfully solicit striking employ-ees in order to induce them to abandon support ofthe strike and of International Brotherhood ofElectricalWorkers, Local No. 111 by promisingthem increased wages and longer hours of work.WE WILL NOT threaten you for engaging inlawful strike activity.WE WILL NOT grant merit wage increases to youwithout offering to bargain with the Union overthe timing and amounts of the increases.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionover the timing and amounts of employee meritwage increases.611WE WILL, if the Union, requests, cancel wage in-creases unlawfully granted to employees throughour unilateral action.COLORADO-UTE ELECTRIC ASSOCIA-TION, INC.Michael W. BreeskinandArturo E. Roybal,Esq.,for theGeneral Counsel.Carol A. Curran,Esq.,of Montrose,Colorado, for theRespondent.MarleneJ.Joens,Assistant BusinessManager,of Denver,Colorado, for the Charging Party.JosephM.GoldhammerandDennis E. Valentine, Esq.(Brauer Buescher,P.C.),ofDenver, Colorado, on thebrief for the Charging Party.DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Administrative Law Judge. Onseveral charges filed by International Brotherhood ofElectricalWorkers, Local No. 111 (the Union)againstColorado-Ute Electric Association, Inc. (Respondent) inSeptember 1984 and January 1985, the Regional Directorfor Region 27 consolidated the cases and, on 12 March1985, issued a consolidated complaint and notice of hear-ing.Essentially, the consolidated complaint alleges thatduring wage-reopener negotiations Respondent failed tobargain in good faith with the Union, engaged in surfacebargaining, and unlawfully implemented the term of itswage offer during negotiation. The complaintalso al-leges that the wage provisions implemented by Respond-ent exceeded the proposal it made to the Union. In addi-tion, the complaintallegesthat Respondent bypassed theUnion and engaged in direct dealing with an employeeconcerning wage. All of the above conduct is alleged tohave been in violation of Section 8(a)(5) of the NationalLabor Relations Act (the Act), 29 U.S.C. § 151 et seq.The complaint further alleges that during an economicstrike that occurred while wage negotiations were inprogress,Respondent, acting through a supervisor,promised an employee higher wages and more hours ofwork to induce the employee to abandon his strike activ-ity.This conduct is alleged to be in violation of Section8(a)(1) of the Act. Finally, the complaint alleges thatduring the same strike Respondent, through a supervisor,threatened an employee with reprisal forengaging instrike activity. This conductis also allegedto be in viola-tion of Section 8(a)(1) of the Act. Respondent filed ananswerinwhich it admitted certain allegations of theconsolidated complaint, denied others, and specificallydenied committing any unfair labor practices.A hearing was held on this matter on 20 and 21August 1985 in Montrose, Colorado. All parties wererepresented at the hearing and afforded opportunity toexamine andcross-examinewitnesses and to present ma-terial and relevant evidence on the issues. Briefs weresubmitted and have been duly considered.On the entire record in this case, and on my observa-tion of the witnesses who testified, I make the following 612DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.JURISDICTIONThe pleadings admit, and I find,that Respondent is anincorporated cooperative association engaged in the busi-ness of generating,transmitting,purchasing,and sellingelectrical energy at wholesale rates to it member associa-tions,who in turn distribute the energy at retail rates tocustomers throughoutColorado.Respondent'sprincipaloffice andplace of business is located in Montrose, Colo-rado, and it operates other facilities and power plants atCraig,Hayden, and Nucla,Colorado.In the course of itsbusiness operations,Respondent annually purchases andreceives goods, materials,and services valued in excessof $5000 directlyfrom points located outside the State ofColorado.Respondent also annually derives gross reve-nues in excess of$250,000 fromitbusiness operations. Onthe basisof the above,I find that Respondent is, and hasbeen at all times material herein,an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe pleadings admit, andIfind, thatInternationalBrotherhood of ElectricalWorkers, Local No.111 is alabor organization within the meaningof Section 2(5) ofthe Act.III.MOTIONS REGARDING THE PLEADINGSThe consolidated complaint alleges in paragraph 11that Respondent failed and refused to bargain collective-lywith the Union by engaging in certain specified con-duct.This conduct is set forth in several lettered sub-paragraphs of paragraph 11. Subparagraphs 11(a) and (b)allege as follows:(a)Since on or about September 5, 1984, Re-spondent has, during wage reopener negotiations,insisted to impasse,that wages received by employ-ees consist of a set minimum hourly rate and meritincreases which would be determined solely at thediscretion of management,and not subject to thegrievance procedure.(b)On or about September 23, 1984,Respondentimplemented its impasse proposal.Respondent's counsel contended at the conclusion ofthe General Counsel's case, and again in her brief, thatthe above subparagraphs do not affirmatively allege anyconduct which violates the Act. Respondent's counselasserts, and continues to assert,that under the case lawRespondent may lawfully negotiate to impasse and thenimplement the terms of its proposal;provided such im-plementation is consistent with the final offer made tothe Union. Thus,Respondent argues for the dismissal ofsubparagraphs 11(a) and(b) on the grounds the GeneralCounsel failed to affirmatively plead that the conduct de-scribed therein constituted unfair labor practices. Coun-sel for the General Counsel,in response to Respondent'smotion,sought to amend this portion of the consolidatedcomplaint to substitute the expression"invalid impasse"for the word"impasse." The General Counsel's motionwas denied.The General Counselalso asserted thatwhen read together,subparagraphs 11(a) and(b)weresufficient to plead unlawful conduct by Respondent. Re-spondent'smotion to dismiss was denied at the hearingwith permission to renew it in Respondent's brief.Although this portion of the pleadings appears to beunartfully drawn,I am persuaded,after a reviewof all ofthe actions of paragraph 11, that Respondent'smotion todismiss subparagraphs(a) and (b) should be denied. Sub-paragraph 11(e) states that by the conduct set forth insubparagraphs 1l(a)-(d),1 "Respondent has sought to un-dermine theUnion's status as representativeof Respond-ent's employees in order to discourage employees fromsupporting the Union for the purposes of collective bar-gaining, and had engaged in surface bargaining." Whenread in conjunction with subparagraph 11(e), it becomesapparent that the General Counsel is affirmatively alleg-ing, among other things,that the conduct described insubparagraphs (a) and(b) constitute surface bargaining.Since surface bargaining by a party is unlawful, I findthe General Counsel had affirmatively pled that the con-duct in the disputed subparagraphs constitutes unfairlabor practices.Moreover,the record fully demonstratesRespondent was not confused or misled regarding thethrust of these allegations of the complaint and that itsuffered no prejudice in the preparation or presentationof its defense against them.Accordingly,Respondent'srenewed motion to dismiss subparagraphs 11(a) and (b)of the consolidated complaint is denied.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. TheWage Negotiations1.The bargaining prior to implementation ofRespondent's final offerThe record reveals there is very little factual disputeregarding the event leading up to or occurring duringthe wage-reopener negotiation between the parties. TheUnion and Respondent are parties to a collective-bar-gaining agreement covering Respondent's office and cler-ical employees. In addition, the Union represents Re-spondent's operating and maintenance employees under aseparate collective-bargaining agreement.The term ofthe current clerical agreement is from 11 September 1983to 13 September 1986. (See A. Exh. 1.) The pay rates foreach job classification in the office and clerical unit arecontained in seven progression steps and the basis for ad-vancing in the progression step is the amount of time anemployee has worked for Respondent. 2'Subpar.11(c) alleges Respondent bypassed the Union and engaged indirect dealing with a unit employee Subpar 11(d) alleges Respondentunilaterally granted unit employees wage increases without bargainingwith the Union and that the wage increases were in amounts greater thanRespondent offered to the Union during negotiations.2Although there are seven progression steps in each job classification,employees reach the last step upon their sixth year of employment. Thefirst step or hire-in rate is completed in 6 months and the employee thenadvances to the second step for the next 6 months.Thereafter,each pro-gression step is yearly. COLORADO-UTE ELECTRIC ASSN.613Included in the current agreement is a provision forthe reopening of negotiation for wagesby either partyupon the giving of the prescribed notice prior to 8 Sep-tember 1984.3The Uniongave Respondent notice pursu-ant to the wage-reopener provision on 8 June 1984.4 (Seeit.Exh.2.)Negotiations on this matter began betweenthe partieson 31 July.Because of the nature of the alle-gations, it is necessary to summarize in some detail theevents that occurred during the individual bargainingsession.However,that there is little factual dispute con-cerning the bargaining events is evidencedby the de-tailed bargaining noteskept by both partiesand submit-ted aspart of the record.5The Union'sbargaining team initially consisted ofMarlene Joens and Donald Shaputis,assistant and seniorassistant businessmanagers,respectively, of the Union,and several unit employees including Joan Deskin (neeHiss),as steward at Respondent'sCraig facility. Joenswas initiallythe chiefspokespersonfor theUnion. Re-spondent's bargaining team washeaded by John Gibson,manager of personnel and labor relations,and includedothermanagement representatives.FirstBargaining Session-31 JulyThe Unionproposed a 9-percent across-the-board(ATB) wage increase for all classifications.Gibson re-jectedthis proposal as being unrealistic and "in anotherworld." Gibsonasserted Respondent was under pressurefrom other businesses in the community because Re-spondent'swage rateswerehigher thanthe rates whichprevailed in the area.Gibson stated a wage increase wasnot necessary because of the built-in pay raises containedin the progression steps.Respondent proposed a singlerate rangefor each jobclassificationwithamerit in-crease system based upon a supervisor's evaluation of anemployee's performance.Gibson stated there was "onlyso much money in the pot to spend."The UnionrejectedRespondent's merit increase proposal and statedthe per-centage levelfor an ATBincrease was negotiable. TheUnionfurther suggested that the partiescouldagree tofreeze the current first and second 6-month hire-in rates.No agreement was reached at this meeting.Second Bargaining Session-14 AugustThe partiesmet in the morning at Respondent's head-quarters inMontrose and the Respondent continued tourge adopting a merit increase program.Gibson statedRespondent wanted to reward those employees whosework performance was over andabove the norm. TheUnionasked the Respondent to come up from it's pro-posal of nothingfor an ATBincrease and suggested theycould then split the difference between any offer madeby the Respondent and the 9 percent proposed by theUnion.Respondent continued to insist that any increasewould have to be a merit increase.When the Unionasked who would determine whether an employee wasentitled to such an increase,Gibson responded thiswould be at the sole discretion of the employee's super-visor.The Union then asked whether Respondent couldguarantee that no favoritism or disparate treatmentwould occur under its merit proposal.Gibson respondedin the affirmative and the Union then questioned howthis could be accomplished.Gibson was unable to re-spond to this question.Gibson continued to reject theUnion's request for an ATB wage increase.The Unionproposed that Respondent could reward superior workperformance by continuing the practice of "double-dumping" allowed under the current collective-bargain-ing agreement.6In the afternoon session,the Union proposed a 7-per-centATB increase and a freeze on the present hire-inrates.Respondent rejected this proposal as being toohigh and because it did not contain a merit factor for re-warding an employee who was at the top of the progres-sion steps.'The Union continued to reject any form of ameritwage increase,stating the Respondent had usedthis system before the Union became the bargaining rep-resentative and that was the reason the employees soughtunion representation.Third Bargaining Session-15 AugustRobertMason, the business manager oftheUnion,joined the union negotiating committee.The Union con-tinued to insist on a 7-percentATB increaseand a freezeon the hire-in rates.Respondent continued to insist on amerit increase program.The Unionasked to look at Re-spondent'smerit proposal and proposed that the partiesagree to submit their offersto a third-party arbitrator.Respondentrejected the idea ofusing a thirdparty tosettle their differences.Since Respondent's merit increaseproposalhad notbeen reduced to writing, it was unableto present one to the Union.The partiesmet again in the afternoon and Respondentsubmittedits firstwritten proposalto the Union. (See A.Exh. 6.)In this proposal Respondent sought to eliminatethe progression steps contained in the current collective-bargaining agreement by establishing minimum, mid-point, and maximum wage rates for eachjob classifica-tion.The minimum rates equaled the current second 6-month step rate contained in the existing agreement. Themaximum rate amounted to an increase of approximately3.9 percent above thetop step for each classification3 The specific provision in the exiting agreement for the wage reopeneris contained in art 32 and provides,in part,as follows:(d) . . it is specifically agreed that either party may elect to ne-gotiate wages included in Appendix B by giving notice to the otherparty not less than eighty-five (85)days,nor more than ninety-five(95) days prior to midnight,September 8, 1984 and midnight, Sep-tember 14,1985. .4 Unless otherwise indicated,all dates hereafter refer to the year 1984.The Union's notes on the bargaining sessions are contained in therecord as A.Exh 49 and Respondent's bargaining notes are in the recordas R.Exh. 50a "Double-dumping" was described as the practice of permitting Re-spondent to award above-average work performance by granting an em-ployee a double step progression instead of the usual single step7Throughout the negotiations,Respondent maintained that an ATB in-crease was unfair to employees who were at the top of their progressionstep.Because these employees could no longer receive additional wageincreases by advancing through the progression steps,an ATB increaseactually provided them with a smaller percentage of a wage increase thanemployees still eligible for future step progressionAt the hearing, Re-spondent submitted charts demonstrating this adverse impact on the top-step employees. (See R.Exh. 2.) 614DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwith the exception of the materials control clerk, thework order clerk, and the inventory control clerk. Theselatter job classifications were frozen at the current rate inthe existing agreement.The proposalalso contained gen-eral guidelines to be followed by supervisors in awardingmerit increases to individual employees.These trackedthe guidelinesfollowed byRespondent's supervisors inevaluating employees'workperformance.They werebased on three categories;more than satisfactory,satis-factory, and less than satisfactory (MSL). The guidelinesalso indicated proposed amounts of increases for the "M"and "S"categories and none forthe "L"category. Italso contained a proposed schedule of the frequency thatemployees would receive a merit review but stated thatthe amount and frequency of individual employee in-creaseswas not subject to the grievance procedure.Gibson also told the union negotiators that supervisorswould not be compelled to follow the merit factors sug-gested by the guidelines nor were they compelled to giveincreases in the amounts contained in Respondent's pro-posal.Gibson stated the supervisors could grant more orless than the suggested amounts.He told the union repre-sentatives that the amount and frequencyof thewage in-creaseswas solely at the discretion of the supervisors,who would determine when employees were performingsatisfactory work.Fourth Bargaining Session-16 AugustWhen thepartiesmet at this negotiating session, theUnion rejected Respondent's proposal in its entirety andinsisted on an ATB wage increase.The Unioncited pos-sible personality conflicts between employees and super-visors as well as budget restraints preventing the grant-ing ofmerit increasesto worthy employees. The unionrepresentatives also stated that the merit review processwould nullify the grievance procedure;employees wouldbe reluctant to file grievances against supervisors if theythought they were going to jeopardize their merit in-creases.The Union further protested that Respondent'sprofessed concern over rewarding employees who wereat the top steps of their job classifications contradictedthe terms of this proposal since these employees wouldonly be able to receive merit increases solely at the dis-cretion of their supervisors.8After rejecting Respondent's 15 August proposal, theUnion offered a proposal of a 6-percent ATB increasefor all job classifications with a freeze on the hire-in ratesat the current level. The Union further proposed that ifRespondent felt some employees deserved more inwages, Respondent should evaluate them in 6 monthsand if they were satisfactory,grant them an additional 3-percent increase.Respondent rejected the Union's pro-posal,stating that it needed to look at the senior employ-ees and their long service. Further, Respondent objectedto having any limitation on the merit increases or beinglocked into a 3-percent increase later.The Union soughtto determine what amount the Respondent had put asidefor themerit increasesand Gibson informed the Union8 The record establishes that 22 unit employees were at the top of theirprogression steps.there was no "merit kitty."He stated Respondent hadnot set aside a designated amount for the merit increases.FifthBargaining Session-20 AugustIn this session the Respondent formally rejected theUnion's proposal of a 6-percent ATB increase with anadditional 3 percent in 6 months for those employeeswho Respondent determined were worthy of additionalwages.Gibson informed the union representatives that amerit systemwas the only one Respondent wouldaccept.He stated that the best contributors(employees)should get the most money. The Union then proposedthat Respondent grant an across-the-board wage increaseand get rid of any unproductive employees. Shaputissuggested the Respondent allow the employees to choosebetween the across-the-boardandmeritproposals.Gibson responded that Respondent did not want to put anumber on the merit increases which would limit it. Healso stated that the parties had a third alternative whichwas to do nothing with the existing wage structure.Sixth Bargaining Session-21 AugustAt thisbargaining session Respondent continued toinsist that it would only accept a merit system for wageincreases.However, Gibson now proposed that the meritreview be determined by the appropriate division headand Respondent's president rather than by the supervi-sors of the employees. The Union objected to Respond-ent's proposal and stated that it would cause conflicts be-tween employees vying for wage increases.The unionrepresentatives asked Respondent to submit two propos-als and let the employees decide which one they pre-ferred; one for an ATB wage increase and the other fora merit system wage increase.Gibson refused,stating,"It's not a good way." He told the union representativesRespondent would only submit one proposal and that itwould be a merit system proposal.The parties met again that afternoon. Respondent sub-mitted another written proposal to the union representa-tive.(See A. Exh. 7.) In this proposal, Respondent re-tained the existing progression steps for each job classifi-cation and proposed that the existing wage structurecontinue as the minimum wage rates.Respondent's pro-posal established merit increases as the means for em-ployee wage increases and provided that the frequencyand the amountof the meritincreaseswould be deter-mined by the appropriate division head and Respondent'spresident.The proposal submitted by Respondent ad-hered to Respondent'sprior position that the merit in-creases would not be subject to the contract grievanceprocedure. The union representatives rejected Respond-ent's proposal as being less than the last written offersubmitted by Respondent.The Unioncountered with aproposal for an ATB increase or an ATB increase cou-pled witha merit system. 9aRespondent'spresident,GirtsKrumins,testified that in the initialstages of the negotiations, Respondent's merit increase proposal was in anembryonic stage.It basically included minimum and maximum wage rateswith no progression steps for each job classification.As the negotiationsprogressed and Respondent took into account the Union's objections toContinued COLORADO-UTE ELECTRIC ASSN.615Seventh Bargaining Session-22 AugustWhen the parties met, the Union again proposed acombination of an ATB increase coupled with someform of a merit increase for deserving employees. Re-spondent rejected the offer and Gibson questionedwhether the parties were at an impasse. Shaputis repliedtheywere not and stated,"There areall kinds of ways togo, but you only want one way."The parties met again in the afternoon and Krumins,Respondent'spresident,participated in the negotiations.Krumins told the union negotiators that Respondent waspaying its clerical employees higher wages than existedin the labor market inwhichRespondent operated. HestatedRespondent'scustomer were in agriculture andmining,and these businesses were currently experiencingserious financial problems.Krumins stated Respondenthad to maintain the stability of its prices and this couldonly be accomplished by more efficient productivity.Since management's support employees(office and cleri-cal employees) were essential to promoting overall pro-ductivity,Krumins insistedmanagementwanted toreward this group by merit increases which recognizedmore than minimum contractual performance.Kruminsalso reminded the union negotiators that under the termsof the agreement covering the operations and mainte-nance employees,Respondentwas permitted to paythose employees above the contract rates based on ameritdecision by management.AfterKrumins spoke to the union negotiators,Gibsonpresented them with another written proposal. (See A.Exh. 8.) He stated this was Respondent's final offer. Inthisproposal,Respondent maintained the existing pro-gression steps as the minimum hourly rates effective 9September.The proposal also sought to install a meritsystem program effective the same date.The increaseswere to be determined by management and approved byRespondent's president and they were to be based on anemployee's performance.Finally, themerit increaseswere not to be subject to the contract grievance proce-dure.The Union rejected this proposal,stating it was nodifferent from the proposal submitted by Respondent on15August. The unionrepresentatives suggestedthat theparties secure assistance from a Federal mediator.Gibsonagain at this point asked if the parties had not reached animpasse.The union representatives denied the partieswere at an impasse. They contended the Respondent hadnot compromised in any way. Respondent insisted, onthe other hand,that it was offering the Union a mini-mum hourly wage with no locked-inmaximum. Re-spondent's representativesmaintained this system wasnecessary to enable Respondent to reward productivity.Eighth Bargaining Session-29 AugustA Federal mediator met with the parties at this ses-sion.In addition,Kermit Dacus, an International repre-sentative of the Union,joined the Union'sbargainingits proposal,Respondent began to refine the details of its merit increaseplan.Thus,according to Krumins,Respondent proposed to retain theprogression steps for each job classification and eliminate the first-line su-pervisors as the individuals who determined when merit increases wouldbe granted to the employeescommittee.Joens informed Respondent's representativesthat the unit employees had met and rejected Respond-ent'smerit increase proposal.She stated 49 employeessigned a petition supporting the Union'sATBwage in-crease request.Joens then submitted a new union propos-al calling for a 4-percent wage increase for all job classi-fications.Gibson rejected the Union'soffer on theground that it provided everyone with a flat amount. HeassertedRespondent's rate-payerswould object. Re-spondent continued to insist on a merit increase program.Gibson offered a one-time payment of $100 to each unitemployee if the Union accepted Respondent'smeritsystem.The Union rejected this offer,saying it onlyamounted to an increase of .0066 percent for each em-ployee.Ninth Bargaining Session-30 AugustThe union representatives formally rejected Respond-ent's one-time payment of$100 to each employee. Theunion representatives also took issue with the proprietyof negotiating Respondent'smerit increase proposal. TheUnion accused Respondent of attempting to change thecontract wage structure. According to the union repre-sentatives,thiswas not the proper subject of a wage re-opener but, rather,belonged in general negotiations foran entire collective-bargaining agreement.Respondentrejected the Union's contention concerning the impropri-ety of its merit system proposal.Tenth Bargaining Session-5 SeptemberThe partiesmet againwiththe Federal mediator on 5September.Respondentformally rejected the Union'sproposalfor a4-percentATB increase. (See A.Exh. 10.)The Unionthen proposed the parties leave the wagestructure as it was in the existing agreement and Re-spondent make a one-time payment of$1000 to each unitemployee.Respondent rejected this proposal outright.Gibson presented the union representatives with acopy ofRespondent's latest proposal.Thisdocument wasentitled"FinalCompany Offer." (See Jt.Exh. 11.) Re-spondent's latest proposal also incorporated the progres-sion steps of the exiting agreement as the minimumhourly rates for each jobclassificationand provided fora merit increase program.The amountand frequency ofthe merit increase were to be determinedby the appro-priate division head and Respondent's president.As withthe priorproposals submitted by Respondent, this pro-posal stated the amountand frequencyof the merit in-creases were not subject to the grievanceprocedure. Theoffer byRespondent contained the statement that if itwere rejected,Respondent "reserve[d] the right to 'im-passe' its proposal."The Unionmade a counterproposal calling for a 4-per-centATB increasewhile freezingthe first6-month hire-in rate.The Union'scounterproposal also granted Re-spondent the right to move any employee upwardthrough "accelerated progression"in the wage steps.This acceleratedprogression was to be in effect on a trialbasis for a periodof 1 year. (See Jt.Exh. 12.)Respond-ent rejectedthe Union'scounterofferand stood by itsfinal proposal.Gibson requestedthat theunion represent- 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDatives take its proposal back to the membership for avote.2.The continuingnegotiations and Respondent'simplementation of its final wage proposalThe recorddiscloses that after the bargaining sessionon 5 September,the union representatives submitted Re-spondent's finaloffer to theunit employees.The employ-ees rejected Respondent's proposal and ShaputisnotifiedGibsonof this action.On 12 September,Gibson wrote toJoens and informed the union representative that Re-spondent considered an impasse to exist regarding thewage negotiations.He notified Joens that Respondentwouldimplement its final wage proposalon 23Septem-ber. (SeeJt.Exh.13.)Mason sent a mailgram to Re-spondent requesting further negotiations commencing 17September. (See Jt.Exh. 14.)On 18 September,the unit employees engaged in astrike against Respondent and began picketing Respond-ent's facilities.Althoughthe strike was in protest of thefailure to come to an agreement on wagesfor the officeand clerical employees,many of the operations andmaintenance employees supportedthe strikeand engagedin picketing.During the strike, theUnionmaintained a telephone"hot line" atits officeto keep callers informed about thestatus of the negotiations.Gibson's undisputed testimonydiscloses that he calledthe "hotline" on two occasions;20 and24 September.In response to thefirst call, he re-ceived a message recorded by Mason.Thismessagestatedthe Unionwould submit another wage offer to Re-spondent"to resolve the impasse"in a peaceful manner.The 24 Septembermessage, also by Mason, stated thatRespondent had rejectedthe Union'sproposalfor "re-solving the impasse."Eleventh Bargaining Session-18 SeptemberThe partiesmet on 18 September and Mason becamethe chiefspokespersonfor the Union.The mediator wasnot present at this meeting.Gibsonhanded a letter to theunion representatives in whichhe referredto a statementby Shaputis that the Unionhad a proposal to break theimpasse in the negotiations.t ° (SeeJt.Exh. 15.) The bar-gaining notes reveal that Respondent adhered to its finalproposal of 5 September and again advised the unionrepresentativesthatitwould implement the terms of thisproposalon 23September.At thismeeting, Dacus statedRespondent'smerit increase proposal had"deadlocked"the negotiations.Gibsonrejectedthe Union'soffer of a4-percentATB increaseand askedthe Unionto submitanother proposal.Respondent's bargaining notes indicatethatMason responded to this request by stating, "Hellno, we won't give you a proposal."crease proposal of 5 September.Respondent also contin-ued to assert its intention to implement the merit pro-gram on 23 September.ThirteenthBargaining Session-20 SeptemberThe parties did notmeet face-to-face on this date butsubmitted proposals to eachother throughthe mediator.The Unionsubmitted a written offer for "breaking theimpasse and ending thestrike." (See A.Exh. 17.) TheUnion's proposal offered several options: (1) Submit thewage proposalsof bothparties to an arbitrator with in-structions that the arbitrator was to choose one or theother; (2) submit both proposals to an arbitrator whowouldhave latitude to construct a "fair and equitable"wage agreement;and (3)Krumins to meetwiththe unitemployees,with union representatives present, to explainRespondent'swage offer and the parties would be boundby a secret-ballot vote of theunit employees acceptingor rejecting Respondent'swage proposal.The strike-set-tlement offer proposedby the Unionwas rejected by Re-spondent.Fourteenth Bargaining Session-27 SeptemberThismeetingwas called by the Federal mediator.Gibson gave the union representatives a tabulation show-ing the first merit increases implemented by Respondent.The performance standards utilized by Respondentduring the merit reviews were individual job perform-ance and contribution on the job. (See A.Exh. 21.)11 Noadditional proposals were submitted by either party atthismeeting.FifteenthBargaining Session-3 OctoberThe parties met at the request of the mediator. Theunion representatives asked for the basis on which Re-spondent'sofficialsdecided whether an employee wasentitled to a merit increase.Gibson responded that it wasa management function and the criteria used was of per-formance and contribution on the job as determined bythe division heads and Respondent's president. The unionrepresentatives complained that the standards applied byRespondent were purely subjective.The Unionsubmitted another wage proposal to Re-spondent at this meeting. This latest union proposalcalled for a 3.5-percent ATB increase effective 8 Septem-ber, with the employees who had received merit increaseretaining those increases.Any employees not reviewedwithin 90 days of 23 September would be reviewed andgiven increases consistentwiththe increases granted on23 September.The union proposal called for the creationof an Incentive Raise Committee, composed of threeUnion and three management representatives,to deviseTwelfth Bargaining Session-19 SeptemberThe parties met with the Federal mediator on thisdate.The Union insisted on its 4-percent ATB wage pro-posal and Respondent continued to adhere to its merit in-10 According to Gibson,the union representativestook the positionthat the strike broke thebargaining impasse" In a subsequent communication to the unit employees on 28 Septem-ber,Respondent summarized the results of the initial implementation ofitsmerit review program. Respondent noted that there were 72 unit em-ployees and merit reviews had been given to 47 of them Of this number,44 received merit increases and 3 employees received no increase afterthe merit review.The merit increases ranged from 4 percent to 8 5 per-cent and the average increase for the employees was 5 6 percent In thiscommunication Respondent informed the employees that the remaining25 employees would be reviewed within 90 days(See A. Exh. 22.) COLORADO-UTE ELECTRIC ASSN.617the manner and means by which merit increases wouldbe granted in the future and how disagreements wouldbe resolved. (See A. Exh. 23.) The Union also orally re-quested that a written summary be given after each em-ployee's merit review.Respondent rejected the Union'sproposal.Gibson indicated, however, that Respondentcould possibly accept the Union's request that everyonereviewed would retain the wage increases as proposedby Respondent.Further,that Respondent would agree toreview the balance of the employees within 90 days of23 September and grant increases on the same basis asthe initial increases.Laterduring this same meeting Respondent submittedanother written proposal to the Union. This proposalcontained the same terms as Respondent's 5 Septemberoffer in that the current progression steps constituted theminimum hourly wage and merit increases were based onjob performance and contribution on the job. As in theprior offer,the amount and frequency of the merit in-creases were to be determined by the division heads andRespondent'spresident andwere not subject to thegrievance procedure.In addition,however, Respondentoffered a one-time payment of$100 to unit employeesnot receiving a merit increase between 23 September and20 December;payment of this one-time amount was tobe made on or before 31 December. (See Jt. Exh. 24.)Respondent also proposed mutual release by the partiesfor actions arising out of the strike and an agreement notto take any action against striking employees or employ-ees who crossed the picketline. (SeeJt.Exh. 25.)Sixteenth Bargaining Session-4 OctoberWhen the parties met, the union representatives reject-ed Respondent'soffer of the prior day. The Union ob-jected because there was no provision for grieving themerit increases and there was no union input regardingthe standards to be used in the merit reviews.The Unionsubmitted a new proposal asking for 8.5-percent ATB increases effective 8 September and the es-tablishment of an Incentive Raise Committee. This com-mitteewas to develop objective criteria for merit in-creases and the mannerin whichdisagreementswould beresolved. (See Jt. Exh. 26.) Respondent rejected thislatest offer from the Union.As themeeting progressed,the Unionsubmitted an-other offer which consisted of two options"for breakingthe impasse and ending the strike." (See Jt.Exh. 27.)This proposal involved interest arbitration and the firstoption required submission of Respondent's last and finaloffer and the last offer of the Union to an arbitrator tochoose between the two. The second option entailed thesubmission of the last offers of the parties to an arbitratorto fashion a "fair and equitable" wage agreement. Re-spondent also rejected this proposal.The parties did not meet again until 5 November. Inthe interim,Gibson forwarded a report to the Union in-dicating that Respondent had completed the merit re-views of allof the remaining unit employees.The reportrevealed that 26 employees were reviewed and 25 re-ceived merit increases ranging from 3 to 8.percent. Theaverage increase was 5.14 percent. (See Jt.Exh. 28.)SeventeenthBargaining Session-5 NovemberShaputis became the chief spokesperson for the Unionat this meeting.The Union orally proposed that Re-spondent grant a 4-percent ATB increase in 1984 and a5-percent ATB increase in 1985.The Union also request-ed that a joint committee be set up to design a merit in-crease program and develop the criteria which would beused in granting these increases.The product of the com-mittee'swork would be the subjectof negotiations in1986. Theunion representatives indicatedthat the Unionpreferred not to have any merit increases at all, but waswilling for the parties to establish a joint committee todevelop the standards for a merit program.Eighteenth Bargaining Session-6 NovemberAt thismeeting, the Respondent rejected the Union'soral proposal of 5 November.Gibson stated that across-the-board increases did not solve the problems of thelonger service employees.He told the union representa-tives that the Respondent would not lock in 1985 wageincreases in the current negotiations.He further statedthat there was no need to establish an incentive raisecommittee because Respondent had already developedthe guidelines for the merit program.When the unionrepresentative protested this was after the fact and thatRespondent never gave the guidelines to the Union inadvance, Gibson stated that job performance and contri-bution on the job were the criteria of the merit program.The Unioncontinued to press for specific guidelines injudging whether an employee deserved a merit increaseand Gibson informed them that Respondent's guidelineshad already been stated.The parties agreed at this meet-ing that Krumins would meet with unit employees on 13November to explain how the merit increase programworked. 12Nineteenth Bargaining Session-7 NovemberAt this meeting the parties devoted their discussion totheUnion'sproposal for the establishment of a jointcommittee to study and develop a merit increase planwith an appeals procedure.The union representativeswere urging a process whereby it would have some rep-resentational inputwhen an employee felt his or hermerit review was not fair or just.No agreement wasreached during these discussions.TwentiethBargainingSession-5 DecemberGibson presented another written proposal to theunion representatives at this meeting. In this proposal,Respondent offered a 4-percent increase in the step pro-gressions for all classifications effective 15 September1985 and the elimination of the first 6-month hire-in rate.12 The record reveals that on 13 November,Krumms met at Respond-ent's headquarters with the unit employees from all of Respondent's fa-cilitiesRepresentatives from the Union were present during this meeting.Krumins explained the operation of the merit increase program to theemployees. During this meeting,Krumins informed the employees thatRespondent was no longer using the"MSL" ratings(more than satisfac-tory,satisfactory,and less than satisfactory)on the merit increase notifi-cations. 618DECISIONSOF THE NATIONALLABOR RELATIONS BOARDRespondent proposed that each employee receive at leastone merit review between 23 September 1984 and 14September 1985 and at least one other between 15 Sep-tember 1985 and 16 September 1986. Respondent contin-ued to insist that the amount and frequency of the meritincreaseswould be determined by the appropriate de-partment head and Respondent'spresident and wouldnot be subject to the contract grievance procedure. Re-spondent proposed that in the event an employee tookissuewith the results of the merit review,the employeecould request a meeting with Respondent's president andcould have a union representative present at the meeting.(See Jt. Exh. 30.)Although the union representatives found some partsof Respondent's proposal to be acceptable, they rejectedother portions and made a counteroffer. The union rep-resentatives asked for a 4-percent increase in the stepprogressions effective 8 September 1984 and another 4percent the following year. The union representativesalso requested that employees receive a written summaryof their evaluations when undergoing a merit review,and that the summaries contained provisions for the re-viewed employees to agree or disagree with the evalua-tion and the reasons for their position.Respondent countered with another offer which re-jected thewritten summary during merit reviews.Gibson stated employees could appeal directly to Re-spondent'spresident and have a union representativepresent during the appeal.Respondent also offered a 2-percent increase in the step progressions effective 6 Janu-ary 1985 and an additional 3 percent effective 15 Septem-ber 1985.Twenty-FirstBargaining Session-6 DecemberAt thismeeting, the union representatives sought todiscuss the need for summaries of the merit evaluationand the criteria used by Respondent's officials in evaluat-ing the employees.The union representatives proposedthat the merit system utilized by Respondent becomenull and void at the end of the contract term. They alsoproposed that once an employee was granted a merit in-crease, there would be "no take aways" to reduce thatemployee's rate.The union negotiators requested thatRespondent grant a 3.5-percent increase in the progres-sion steps effective 6 January 1985 and an additional 4-percent increase on 15 September1985. Theunion repre-sentativescontendedthese increaseswould not affect anyemployees currently on the payroll,since they were lessthan the increases the employees had already received.In the afternoon,Respondent rejected the Union's pro-posal stating that there would be no written summariesgiven to employees during their merit reviews,Gibsonassured the Union that Respondent would not use anyform of take aways to reduce any merit increase grantedan employee.Respondent rejected the Union's proposalfor the percentage increases in January and September.Gibson submitted a new written offer to the Union. Inthis offer, the Company proposed to increase the pro-gression steps in all classifications by 2 percent effective6 January 1985 and by 3 percent effective 15 September1985.As withits lastproposal, Respondent proposed toeliminate the first 6-month hire-in rate from the progres-sion steps.In addition,theRespondent continued toinsist that the amount and frequency of the merit in-creases would be determined by the appropriate divisionhead and Respondent's president and not be subject tothe contract grievance procedure.Respondent's proposalalso contained a provision that if an employee felt im-properly treated during a merit review, the employeecould appeal directly to Respondent'spresident andcould have a union representative present during themeeting.(See A.Exh. 31.) Gibson told the union repre-sentatives that Respondent had already granted employ-eesmerit increases exceeding 5 percent and that therewere no more negotiated moneys available for the em-ployees.The union representatives countered with a proposalof a 3-percent increase in January in the progressionsteps and an additional 4 percent in September 1985. Theunion representatives also continued to insist that em-ployees be provided a written summary of their merit re-views.Gibson rejected the idea of written summaries andproposed that if the Union accepted the Respondent'soffer, a one-time cash payment of$100 would be givento each unit employee when the agreement was ratified.The union representatives rejected Respondent's propos-als.Twenty-SecondBargainingSession-26March 198519The Union continued to request that a joint committeebe established to define Respondent's merit review crite-ria.They also wanted documentation concerning theguidelinesfollowed bymanagement in the merit reviewand what the merit review themselves entailed.Addition-ally, the union representatives sought to have the meritreview program subject to the grievance and arbitrationprocedureof the collective-bargainingagreement.Gibson took the position that employees could grieveonly if they did not receive the contract minimum ratesfor their job classifications.He offered to submit a newwage proposal to the Union on the following day.Twenty-Third Bargaining Session-27 March 1985Respondent gave a new wage offer to the union repre-sentatives at this meeting.Similar to the prior proposals,this proposal was a combination of increases in the stepprogressions for each job classification and the Respond-ent's already instituted merit increase program.Respond-ent offered a 4-percent increase in the wage steps effec-tive 30 June 1985. It dropped the language that statedthe amount and frequency of the merit review was notsubject to the grievance procedure of the collective-bar-gaining agreement.In its place,Respondentprovided theamount and frequency would be at the sole discretion ofthe employer and determined by Respondent's president19 The parties met on 26 and 27 March 1985. Although the bargainingnotes and the written proposal presented by Respondent at these sessionsare part of the joint exhibits, the General Counsel argues the testimonyand documents relating to these meetings are not relevant to the allega-tions of the complaint The argument of the General Counsel in thisregard was rejected and these meetings are set forth to provide the com-plete factual account of the wage negotiations between the parties. COLORADO-UTE ELECTRIC ASSN.and the employee'sdivision head.Italso provided foremployee appealfrom the royalty of themerit review di-rectly toRespondent'spresident and permitted the em-ployee tohave an appropriate union representative pre-vent during the appeal.(See R.Exh. 3.) Gibson took theposition at this meetingthat ifmerit review were notgranted within the stated time period,thiswould be sub-ject to thecontract grievanceprocedure. However, theamount andfrequencyof the meritreviewwas not sub-ject to thegrievance procedure.In the afternoon meeting of this bargaining session,Respondent submitted another written proposal to theUnion. The sole differencebetween this proposal and theone presented in the morning was that Respondent nowproposed to increase the progression stepsby 2 percenteffective16December 1984 and2 percent effective 16June 1985. (SeeA. Exh. 36.) Themeeting concludedwiththe parties unable to resolvetheirdifferences.B. The Alleged DirectDealing witha Unit EmployeeJoan Deskin(Hiss)was a union stewardat the Craigfacility andduring the negotiations,she was a member oftheUnion'sbargaining committee.14According to theundisputed testimony,Hiss contacted Krumins on 8 Oc-tober and requestedthathe come to Craig to explain Re-spondent'smeritprogramto theunit employees there.Krumins met with the employees at Craig on14 Octo-ber. In explaining the operation of Respondent'smerit in-crease program,Krumin told the employees it was possi-ble formanagement to grant an employee a merit in-crease at the same time the employee received a progres-sion step increase.During the discussion with the em-ployees,Hiss informed Krumins that the merit increaseshe receivedon 23September was not fair. Kruminsasked Hiss to meet separately with him after the meeting.WhenKrumins and Hiss met, Hiss complained aboutthe amountof hermerit increase.15Hiss itemized theduties she performedon the joband Krumins stated hewas not aware of a number of the things she had indicat-ed.Accordingto Hiss, Krumin toldher towait until hernext step increase.taHiss agreed but advised Kruminsthat ifshewere not satisfied,shewould contact himagain.The unrefutedtestimony establishesthatHiss receiveda progression step increase as well as an additional meritincrease in January1985.The totalwage increase re-ceived byHiss amounted to 8 percent.Hiss spoke to hersupervisor and asked if the increase were not too high.Her supervisor repliedthat he did not thinkso but thathe hadnothing todo withthe amount,since the decisionwas made in Montrose(Respondent's headquarters).14 During the event set forth here,Hiss was not married and all refer-ences in the record are in terms of her maiden name.At the time of thehearing,she was no longer a union steward.is The documents the Respondent submitted to the Union indicate thatHiss received a 4-percent merit increase on 23 September. (See Jt Exh.21.)16 Krumin's testimony regarding this statement differs somewhat fromthat of Hiss Krumins stated he told Hiss that she would be reviewedagain at the time of her next step increase619C. The Incidents During the StrikeAs noted, when the unit employees went on strikeover thewage negotiation,many operations and mainte-nance employees engaged in a sympathy strike and pick-eted with them.Clarence Koch, a plant vehicle mainte-nance mechanic at the Hayden facility,was one of theseemployees.Koch testified that on 18 September, he wason the picket line when he saw his supervisor, JamesSquires,driving an ash truck into the plant. Kochstopped Squires and climbed on the running board of thetruck to speak with him.17 Koch asked Squires howthings were going and Squires complained he was tiredfrom working so hard.Kochthen asked who was doingthe diesel mechanic work and Squires responded that hewas hoping Koch would do it. According to Koch,when he replied he could not because he was on strike,Squires said the employee could resign from the Unionand Respondent would pay him $24 an hour for a 12-hour day for 7 days a week.18Koch indicated that theUnion would fine him more than he would make if hereturned towork during the strike.Koch testifiedSquires then told him the Union could not fine him if heresigned.Squires admitted having a conversation with Koch onthis date.He also admitted he told the employee he wasworking 12 hours a day 7 days a week at double time.Squires stated he spoke to Koch as a friend and had notbeen authorized by anyone in management to make anyoffer to Koch to abandon the strike and return to work.Squires acknowledged he told Koch he could return towork if he secured a lawyer and took the proper steps toresign from the Union.He was unable to recall whetherhe told Koch that the employee would earn double timeand work 7 days a week if he returned to work.The second incident alleged to have occurred duringthe strike also involved Koch.On 24 September, whileon picket line duty, Koch was instructed by the strikecaptain to follow a bus which Respondent used to trans-port employees to and from their homes to the Haydenfacility during the strike.Koch's mission was to checkthe bus when it discharged passengers to see if any unionemployees were working during the strike.The undis-puted testimony reveals that strikers regularly were as-signed to trail Respondent's bus for this purpose when itleft the plant. It is also undisputed that in trailing the busKoch did not drive dangerously or attempt to interferein any manner with the progress of the bus;nor did hemake any threatening gesture toward the occupants orengage in conduct which would attract attention to thefact that he was following the bus.His wife, Linda, andstriking employeePenny Libbywere in the automobilewith Koch at the time.When the bus stopped at a parking lot at a HolidayInn inCraig(approximately7:40 p.m.), a male got outand came over to the driver's side of Koch's car andspoke through the window.According to Koch,the in-17 Koch and Squire were friends and normally rode to and from worktogether in a carpool.18 At the time of the strike,Koch was earning$12 34 an hour andworking a 40-hour week 620DECISIONSOF THE NATIONALLABOR RELATIONS BOARDdividual stated, "You asshole, if you think you're goingto follow this bus and find out where I live, you've gotanother thought coming."Koch replied he was noasshole and neither was the individual who was con-fronting him. Koch asserted that it was a public highwayand he could drive where he wanted. The man then toldKoch he knew who he was and that he would watchKoch's schedule and "would get him when this is over."The individual then returned to the bus. Libby, who wassitting in the rear of Koch's car, identified the individualas John Rudisaile,a fuels supervisor at theplant.Libbylived on the same street as Rudisaile and dealt directlywith him on several occasions during the course of herwork at the Hayden plant.After the incident,Koch tookLibby to her home.19 Koch notified the union official ofthe incident with Rudisaile.Koch was contacted by a coworker, Jeffery Crawford,the following day concerning the confrontation with Ru-disaile.Koch was told by Crawford that Rudisaile hadcalled Crawford's home the night before asking if Craw-ford could contact Koch. Crawford stated Rudisaile ex-plained that he had "blown up" at Koch and wanted toapologize to him.In explaining the incidentto Crawford,Rudisaile said he thought Koch might be a burglar. BothCrawford and Koch testified they dismissed this explana-tion after Koch informed Crawford that Libby was inKoch's automobile at the time.Rudisaile admitted confronting Koch in the HolidayInn parking lot. He also admitted on cross-examinationthat after the inception of the strike,strikers in automo-biles followed Respondent's bus every evening as it leftthe Hayden facility. In explaining why he accosted Kochin the parking lot, Rudisaile stated that an automobilefollowed Respondent's bus the evening before when hewas being taken home.He testified that when he was letoff at his street,he became concerned and went to thehome of a neighbor.Afterthe automobile left, he thenwent to his own home.According to Rudisaile,later thatsame evening,the neighbor informed him that someonewith a knife appeared at his door and the neighbor calledthe police.Rudisaile also admitted, on cross-examination,that when Koch's automobile was identified by the occu-pant of the bus on the night of the incident,they wereno longer concerned about being followed because theyfelt they had nothing to fear from Koch.CharlesHogue, station superintendentof the Haydenfacility, testified that prior to the strike he met with allof his managers and supervisors and explained what theirconduct was to be during the strike.Hogue stated he in-structed them not to converge with the striking employ-ees and to pass through the picket line "as low key" aspossible. Hogue further testified that management did notauthorize any of the supervisors or management employ-ees to offer strikers higher wages to return to work; norwere they to threaten any of the striking employees.2019 Both Libby and Linda Koch corroborated Koch's testimony as tothe conversation that took place with Rudisaile.29 Krumin also testified that management was specifically instructednot to talk to the strikers on the picket line or to make any offer to them.Hogue further testified that after he was made aware ofthe incident involving Koch and the two supervisors, heheld another meeting with all of his managers and super-visors.He repeated his prior instructions that the super-visors and managers were not to converse with or makeany offer to the picketing employees.Concluding FindingsA. The Bad-Faith and Surface Bargaining IssuesCounsel for the General Counsel and Charging Partyargue, with some degree of persuasiveness,that the meritincrease proposal itself and Respondents unyielding in-sistence on this method of a wage increase demonstrateRespondent was engaging in lengthy negotiations with-out an intent to reach an agreement with the Union onthe wage issue.Further, they contend the merit proposal,coupledwith Respondent'snegotiating posture at thebargaining table, the unilateral implementation of themerit program(assertedlywithout having reached avalid bargaining impasse),and the incident of direct deal-ing with an employee regarding her wage increase all es-tablish that Respondent was not bargaining in good faithwith the Union.The principal contention underlyingthese arguments is that Respondent's merit increase pro-gram completely excluded the Union from exercising anyrepresentational participation,whatsoever, in this mostvital area of the employment relationship,namely, wagesof theunit employees.In support of their arguments,theGeneral Counseland Charging Party rely heavily on several Board deci-sions in which,unlike the instant cases, the parties werenegotiating for a complete collective-bargaining agree-ment, but where the employers were insisting on an un-fettered right to grant merit increases at their sole discre-tion.21SeeSmytheMfg.Co.,247NLRB 1139 (1980)(employer rigidly insisting on an open shop provision, agrievance procedure which severely limited the union'srole, and a merit wage increase system which completelyexcluded the union from any participation in its oper-ation);StruthersWells Corp.,262 NLRB 1080 (1982) (em-ployer insisting on altering jurisdictional clause to permitit to deny recognition of union as representative of em-ployees performing unit work, insisting on a merit in-crease program at employer's sole discretion, and insist-ing on elimination of posting and bidding procedures topermit it to unilaterally control promotions),enfd. asmodified 712 F.2d 465 (3d Cir. 1983);A-1 King SizeSandwiches,265 NLRB 850(1982) (employer inflating onmerit increase program at its sole discretion with no re-course to the union because of employer's insistence onbroad management-rights and no-strike provisions. Also,insistence on removal of discharge,discipline,layoff, andrecall provisions from contract grievance and arbitrationprocedure), enfd. 732 F.2d 872 (11th Cir. 1984).Respondent contends,in an equally persuasive manner,that it was legitimately seeking a two-tier wage structure81 The General Counsel contends that the evidence of bad faith ismore graphically demonstrated in the instant matter since the parties herewere focusing only on one issue-wage-as opposed to bargaining overnumerousissues in acomplete collective-bargaining agreement COLORADO-UTE ELECTRIC ASSN.consisting of guaranteed minimum wages and a merit in-crease system.Respondent argues that neither the wageproposal itself nor its conduct during the negotiation es-tablish Respondent was negotiating in bad faith or goingthrough the motions of bargaining without an intent toreach an agreement.In support of this argument, Re-spondent asserts that its proposals were not "demonstra-bly unreasonable,"that it explainedto theUnion the un-derlying reasons for its wage proposal position, and thatitmet diligentlywith the Unionin aneffort toresolvetheirdifferences.All of this,Respondent argues, demon-strates that it was not engaging in surfaceor bad-faithbargaining but, rather,that it was employing hard bar-gaining tactics to achieve its negotiationobjective.Cases of this nature, involving allegationsof bad-faithand surface bargaining during negotiation,are not easilyresolved. The line ofdemarcation between hard bargain-ing and surface bargaining is neitherbrightnor well de-fined.The boundaries of the bargaining obligation, how-ever, are well established and it is within this frameworkthat the particularfact of eachcase must be considered.As theSupremeCourtlong ago stated,"The Board [indeterminingwhether thestatutory bargaining obligationhas been satisfied]may not, eitherdirectly or indirectly,compel concessions or otherwise sit in judgment uponthe substantive terms of collective-bargaining agree-ments."NLRBv.AmericanNationalInsuranceCo., 343U.S. 395, 404 (1952). The Courtalso recognized that inascertainingwhether good-faithbargainingoccurredduring negotiations,"the Board has been afforded flexi-bility todetermine.. .whether a party's conduct at thebargaining table evidences a real desire to come intoagreement,"and that thisdetermination ismade by"drawing inferences from the conduct of the parties as awhole."NLRBv.Insurance Agents Union,361 U.S. 477,498 (1960).See alsoNLRB v. Holmes Tuttle BroadwayFord,465 F.2d 717, 719 (9th Cir. 1972).Thus, it is neces-sary to consider the totality of the circumstance in eachcase to determinewhether thegood-faithbargaining ob-ligation has been met.In keepingwiththese principles,the Board in recentdecision stated,"It is not the Board's role to sit in judg-ment of the substantive terms of bargaining, but rather tooversee the process to ascertainthat theparties aremaking a sincere effort to reach agreement."Rescar, Inc.,274NLRB 1 (1985). AlsoReichholdChemicals, 277NLRB 639 (1985). In spite of this language,however,the cases demonstrate the Board does,with Court sanc-tion, consider the content of bargaining proposal in eval-uating the total circumstances when determining whethergood-faith bargaining has occurred during contract nego-tiations.A-I KingSize Sandwiches,265 NLRB 850 (1982),enfd.732 F.2d 872 (11th Cir. 1984);ChevronChemicalCo., 261 NLRB 44, 46 (1982);Seattle-FirstNational Bankv.NLRB,638 F.2d 1221, 1225-1226 (9th Cir.1981);PeaseCo. v.NLRB,666 F.2d 1044 (6th Cir.1981);NLRB v. Wright Motors,603 F.2d 604 (7th Cir. 1979);NLRBv.Tomco Communications,567 F.2d 871 (9th Cir.6211978);NLRBv.Reed & PrinceMfg.Co., 205 F.2d 131(1st Cir.1953), cert.denied346 U.S. 887(1953).22In theWrightMotorscase,the court pointedly articu-lated one of the foremost reasons why it is necessary toconsider the bargaining proposalswhen determiningwhether parties are bargaining in good faith.There,while affirming the caveat"that neither the Board northe courts should sit in judgment on the substantiveterms offered by parties negotiating in good faith," thecourt went on to state:23Sometimes,especiallyif theparties are sophisticat-ed, the onlyindicia ofbad faith may be thepropos-als advanced and adheredto.The factthat it maybe difficultto distinguish bad faith bargaining fromhard bargaining cannot excuse our obligation to doso.Considering all of the circumstances developed in therecord and applying the principles set forth above, I con-clude the record evidence does not warrant a findingthat Respondent bargained in bad faith or engaged in ne-gotiations without intent to reach an agreement with theUnion on the wage issue.Rather, the facts here demon-strateRespondent engaged in hard bargaining and ad-hered to a legitimately held position during the wage-re-opener negotiations.It is readily apparent from the outset of the negotia-tions that the Union was insisting on across-the-board(ATB) wage increases. It is equally apparent Respondentwas insistent on instituting a merit systemwhereby em-ployees would receive wage increases at times and inamounts determined solely by management,and the exer-cise of this discretion would not be subject to the con-tractgrievance procedure.The fact that Repondent'smerit system proposal was unacceptable to the Union be-cause it eliminated the Union from any effective repre-sentational participation in its operation does not, stand-ing alone, indicate Respondent was bargaining in badfaith.As the Court noted in thePease Co.case, "a lackof good faith may not be found merely because a partyattempts to secure provisions that the other party deemsunacceptable."24Nor does the fact that Respondent wasinsisting that the operation of the merit increase systembe removed from the contract grievance procedure evi-dence a lack of good faith.The mere insisting on conces-sion which limit the representational function of a unionin some respects does not, without more,establish badfaith in collective bargaining.Reichhold Chemicals,supra;cf.NLRBv.Tomco Communications,supra at 613.While Respondent'smerit increase proposal,initiallyand as modified during the negotiations, may be deemedharsh from the Union'sprespective, it was not "so un-usually harsh,vindictive,or unreasonable"so to warrantthe conclusion that it was offered in bad faith.ChevronChemical Co.,supra at 46.The Union's negotiators were22 In a recent decision, the Board specifically noted that unreasonablebargaining demands during negotiations constitute an example of conductdemonstrating lack of good faith.AtlantaHilton & Tower, 271NLRB1600, 1603 (1984).23NLRB Y. WrightMotors,603 F.2d at 609-610.24 Pease Ca Y. NLRB,567 F.2d at 1049. 622DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDinformed initially, and throughout the numerous bargain-ing sessions,of the reasonswhy Respondentwas insistingon a merit increase program:(1) it wanted to be able torewardthose employeeswhose jobperformance exceed-ed the norm;and (2)itwantedto correctthe inequitiesan ATBincreasewould haveon the overall increases re-ceived byemployees at the top of their wage steps. Fur-thermore,at no time during the negotiations did Re-spondent seek to reduce the current level of employeewages.25When Respondent presented its initial writtenproposalto the Union at the thirdbargaining session, itsought to eliminate the wage progression steps and sub-stituteminimum,mid-level and maximum rates for eachjob classification.Examination of this initial proposal re-veals that the minimum and midlevelrates offered byRespondent were extracted from the existing progressionsteps of thecurrent collective-bargaining agreement andthemaximum rates exceededthe topstep rates by atleast 3.5 percent.This constitutedthe bottomtier or theguaranteed rates for each job classification.All increasesbeyondthese rates were tobe subjecttoRespondent'smerit program.In its subsequent proposals,commencingat thefifthbargaining session,Respondent abandoned itsstand on the eliminationof theprogression steps and in-corporated them in toto asthe bottomtier for each suc-cessive wage proposal submittedto the Unionduring thenegotiations.Thus, the recorddoes not warrant an infer-ence of badfaithfrom the terms of Respondent's meritincrease proposal.The next issue to be considered is whether Respond-ent's conduct demonstratesthat itwas engaging in nego-tiationswithout a sincere desire to resolve its differencewith the Unionand reach an agreement.Inmy judg-ment, the recorddoesnot support such a finding. To thecontrary,the recitalof thebargaining proposals and tac-tics employed by both parties throughoutthe lengthy ne-gotiations graphically illustrate that the parties were en-gaging inthe veryprocess contemplatedby the Act.Respondent met with theUnion during 23 lengthy bar-gaining sessions spanning a timeframefrom 31 July 1984,to 27March 1985.26 In eight of these sessions, the par-ties used the assistance of a Federal mediator.The wageproposal submitted by Respondent and its bargainingposture throughout the negotiations were consistent withits stated bargaining objectives;i.e.,to institute a wagestructurewhich wouldcombine a guaranteed minimumwage equal to the existing wages and a merit increasesystem based on management's sole discretion and notsubject to the contractgrievance procedure. Respond-ent's firm insistence on its wage proposal and its rejec-tionof the Union'swage offers, including the numerousconcessionsmade by the Union,do not establish that Re-spondent was negotiating without an intentionof reach-ing an agreementwith the Union. As the casesillustrate,a partymay stand firm on a position it deems reasonable25 This is not to suggest that if Respondent were seeking wage reduc-tions, itwould necessarily warrant a finding of bad faith. However, thatRespondent was not seeking such a reduction is a factor to be consideredin assessingthe total circumstances here86 The 23 bargaining sessions include the one session on 20 Septemberwhere the parties did not meet face to face but submitted proposalsthrough the Federal mediator.and fair and such insistence,of itself, does not constituteevidence of bad faith.AtlantaHilton&Tower,supra at1603 (and the cases cited therein).See alsoHamady Bros.FoodMarkets,275NLRB 1335 (1985);PeaseCo.v.NLRB,supra at 1049.Thus,IfindRespondent's conduct at the bargainingtable embodied none of the characteristics that would in-dicate it was not sincerely attempting to reach an agree-ment with the Union on the wage issue.Its negotiatorwas vested with full authority and met diligently withthe union negotiatorsthrough23 bargaining sessions; Re-spondent's insistence on a wage package coupling guar-anteed minimum wages with a merit increase programnot subject to the grievance procedure was not unreason-able; the wage proposalsoffered byRespondent duringthe bargaining session, both prior and subsequent to theimplementation of its 5 September final offer,were con-sistent;and Respondent did not engage in any deceptivepractices or attempt to mislead the union negotiators inany manner during the bargaining sessions.Nor does Respondent'sconduct away from the bar-gaining table demonstrate that it was negotiating in badfaith.The General Counsel and Charging Party contendthat Respondent's president,Krumins, engaged in directdealing with employee Joan Hiss on 8 October concern-ing her wages and that as a result,Hiss subsequently re-ceived an 8-percent wage increase in January 1985. Thisfactor is cited as evidence that Respondent was negotiat-ing in badfaithand attempting to underminethe Union'srepresentative status in order to discourage employeesupport for the Union. The record facts, however, donot support this contention, and Ifindthat no inferenceof bad faith can be drawn from this incident.Hiss was a union steward at the Craig facility and amember ofthe Union's negotiating team meeting. It wasafter Respondent implemented its 5 September final offerthat he made the request for Krumins to come to theCraig facility and explain the operation of the merit in-crease program to the unit employees there.Followingthemeeting,Hiss complained privately to Krumins be-cause he only received a 4-percent increase as a result ofher merit review on 23 September.She also recited anumber of duties she performed and Krumins acknowl-edged that he was not aware of all of this.Krumins nei-ther promised Hiss an additional wage increase nor didhe state a set amount that she could expect to receive.Krumins simply told the employee to wait until her nextprogression step increase and shewould be reviewedagain.Contrary to the General Counsel and Charging Party,this incident does not establish that Respondent was en-gaging in direct dealing with Hiss.First of all, Hiss wasthe union steward and representative at the Craig facili-ty.Her complaint regarding her wage increase as an em-ployee cannot be divorced from her representative statusas the union steward.Thus,Hiss the union steward wasin fact representingHiss the employee.Additionally,there is no evidence whatsoever that Krumins promisedHiss she would receive an additional merit increase atthe time of her next step progression.He merely indicat-ed to the employee that she would be reviewed at that COLORADO-UTE ELECTRIC ASSN.time and suggested she wait until then.Ifind nothinghere which suggests Krumins was negotiating individual-lywith Hiss concerning her future wage increase. Hesimply informed the employee that she would undergoanother merit review when she was entitled to her nextstep increase.Therefore,I find that Krumins was not en-gaging in direct dealings with Hiss regarding her wages.Nor was his conduct such that it demonstrated he wasattempting to bypass and undermine the Union duringthe negotiations.In sum,Ifind the evidence of Respondent'soverallconduct during the wage-reopener negotiation does notsustain an inference that Respondent was bargaining inbad faith.Rather, these circumstances more appropriate-ly demonstrate Respondent was engaged in hard bargain-ing and was relying on its economic strength to achieveits bargaining objectives.B. The Impasse IssueThe General Counsel and Charging Party contend theparties had not bargained to a valid impasse on the wageprovisions when Respondent implemented the terms ofitsfinal proposal on 23 September. In my judgment, therecord evidence compel a contrary conclusion, and Ifind a valid impasse in negotiation had occurred whenRespondent unilaterally implemented its wage proposal.The case law is well established on this point. Whenan employer unilaterally changes a condition of employ-ment that is a mandatory subject of bargaining,he vio-lates the Act because he has circumvented the statutoryduty to negotiate with the bargaining representative ofhis employee.NLRBv.Katz,369U.S. 736, 743 (1962).Where the parties have reached a genuine impasse in ne-gotiations,however, an employer is free to unilaterallyimplement changes in employment terms and conditions;provided those changes are reasonably consistent withthe terms last offered to the Union during negotiations.Id. at745;Hamady Bros. Food Markets,supra;WesternPublishing Co.,269 NLRB 355 (1984);TaftBroadcastingCo.,163 NLRB 475(1967), enfd.sub nom.Television Art-ists v.NLRB,395 F.2d 622(D.C. Cir.1968).As theBoard stated inTaftBroadcasting,the following factorsare to be considered in determining whether parties havereached a genuine impasse in collective bargaining:Whether a bargaining impasse exist is a matter ofjudgment.The bargaining history, the good faith ofthe parties in negotiations,the length of the negotia-tions, the importance of the issue or issues as towhich there is disagreement,the contemporaneousunderstanding of the parties as to the state of nego-tiations are all relevant factors to be considered indeciding whether an impasse in bargaining existed.27Applying these factors to the instant case, I find therewas a genuine impasse in bargaining when Respondentimplemented its last wage offer.Respondent's last wageproposal was submitted at the 10th bargaining session on5September.The record clearly demonstrates that27TaftBroadcasting,supra at 478.623throughoutallof the bargaining sessionsthe Union wasinsistingon ATBincreases and Respondent was equallyadamant that the wage structure consist of minimumcontractwage ratesfor each jobclassification,with amerit increase program operated solely at management'sdiscretion and not subjectto the contractgrievance pro-cedure.During thecourse of the 10bargaining sessions,proposals and counterproposalswere exchanged by thepartieswith no agreement on the central elements ofeitherparty'swage offers.The Unionadhered to itsATB increasedemand,although it progressively reducedthe amount of the increase,and Respondentfirmly ad-hered to itsminimum guaranteed wages witha purelydiscretionary merit increase system.While concessions were madeby bothsides, there wasno retreatby either on the typeof wage increase that ul-timatelywould be put into effect. For example, by 5September,theUnionhad reduceditsinitialATBdemand in graduated amounts from 9 percentto 4 per-cent andproposeda freeze onthe level ofthe initialhire-in rates of new employees.At onebargaining ses-sion,the Unionalso proposed combiningATB increaseswithsome form of a merit systemwhich permitted Re-spondent to reward deserving employeesby acceleratedmovement through the progression steps.Respondentchanged its initial proposalso that first-line supervisorswere removed from the operationof themerit increaseprogram and the discretion(as to when and in whatamounts increases would be granted)was vested in theappropriate division head and Respondent'spresident.Respondent also abandoned its initialefforts toeliminatethe current wage steps as the minimum contract wagerate.Finally,Respondentoffereda one-time payment of$100 to each unit employeeif the Unionaccepted itsmerit increase proposal.These concessions,however,failed to cause any movementby eitherparty on the cen-tral issue dividing them;i.e.,theUnion'sdemand forATB wage increases and Respondent's adamant insist-ence on a wage structure consisting of minimum guaran-teedwage rates and the discretionary merit increasesystem.Thus, it is evident that whenRespondent'sfinal offerwas rejected on 5 September the parties were dead-lockedin their negotiations.They had metdiligentlyover the courseof 10 lengthybargaining sessions,utiliz-ing the assistance of a Federal mediatorin several. Thesole issueof theirnegotiationswas the wage proposaland at the time of Respondent's final offer on 5 Septem-ber, theywere as divided on this issueas they werewhennegotiations began on 31 July. Furthermore, theirsubsequent meetings on 18 and 20 September-prior tothe date Respondent unilaterally implemented the termsof its finaloffer-failed tobreak this deadlock.That an impasse existed at this point is even moreclearly reflectedby the evidenceshowing the under-standingof theparties themselves.After the Union re-jectedRespondent's final wage proposal of 5 September,Gibson's letterto Joens on 12 September clearly indicat-ed Respondent considered the negotiations to be dead-locked.Although this viewwould be considered self-serving if only expressedby Respondent, the record re- 624DECISIONSOF THE NATIONALLABOR RELATIONS BOARDveals this was also the understanding shared by the unionnegotiators.When the parties met on 18 September, theunrefuted evidence establishes that the meetingwas initi-ated by Union Representative Shaputis, who informedGibson that the Union had a proposal "to break the im-passe."Further evidence that theunionrepresentativeconsidered the negotiations deadlocked is found in therecordedmessagesmade by Mason on the Union's "hotline" to keep employees informed about the status of thenegotiations.The unrefuted testimony establishes thatMason'smessage on20 September stated the Unionwould make another wage offer to Respondent in orderto "resolve the impasse" in a peacefulmanner.Indeed,the written proposal submitted by the Union to Respond-ent on that date contained the following prefatory sen-tence:"The UNION proposes three options to theCOMPANY forbreaking the impasse."(Emphasisadded.) (See Jt. Exh. 17.)Again, on 24 September the Union'smessageadvisedcallers that Respondent had rejected the Union's propos-al "for resolving the impasse."Hence, the record fully establishes that the parties con-sidered their negotiations deadlocked when the Union re-elected the final offer made by Respondent on 5 Septem-ber. I find no merit in the contention of the ChargingParty that the use of the term "impasse"by the unionrepresentatives was the result of a layman's understand-ing and without full knowledge of its legal implications.The bargaining notes and the testimony demonstratesthat the representatives for the Union were experiencednegotiators who fully comprehended the meaning of thisterm and its role in collectivebargaining.Ialso rejectthe argument of the General Counsel that the Union'scontinued movement toward compromise during the ne-gotiations overrides any characterization it may havemade about the status of the negotiations. The recordshows that Respondent's merit increase proposal was un-acceptable to the Union even though the Union madecompromises and alternative proposals during the negoti-ations.Nor does the fact that the parties continued negotiat-ing after Respondent'sunilateralimplementation of itsfinal proposal in any way vitiate the finding of an im-passe here. The critical question is whether the negotia-tionswere deadlocked on the date the unilateral imple-mentation occurred (23 September), and I find therecord amply demonstrates they were indeed deadlockedat that point. Cf.Financial InstitutionEmployees Local1182 v. NLRB,738 F.2d 1038, 1043 (9th Cir. 1984). Ac-cordingly, I find that the parties had reacheda genuinebargaining impassewhen the Union rejected Respond-ent's final offer and, therefore, Respondent was free toimplement the terms of its final proposal on the date thatitdid.Finally, theGeneralCounsel and Charging Partyargue that Respondent's implementation of itsmerit in-crease program exceeded the terms of the final wageproposalmade to the Union on 5 September. In myjudgment, the record also fails to support this contention.Under the terms of Respondent's final proposal, theamount and frequency of the merit reviews andincreaseswere solely at the discretion of Respondent's divisionheads and its president. Thus, no limitations were con-tained in Respondent's wage proposal regarding thenumber oftimes anemployee could receive a meritreview or the percentage of wage increase that could begranted. In addition, Respondent's wage proposal re-tained the wage progression steps of the current collec-tive-bargaining agreement, thereby enabling some em-ployees to receive a step increase at the same time theyreceived a merit wage increase. The record reflects thatthe Union's negotiators were informed this could occur.In addition,Respondent's president informed the em-ployees that it was possible they would receive step in-creases in conjunction with merit increases. I find, there-fore, that the record does not establish that Respondent'simplementation of the terms of its wage proposal was in-consistent with the terms of the final wage offer made tothe Union on 5 September.C. The Incidents During the StrikeThere is no significant dispute about the circumstancessurrounding the two incidents involving striking employ-ee Koch and Supervisors Squires and Rudiasiles, respec-tively. In the Squires' incident, the record discloses thatSquires told Koch on 18 September that if the employeereturned to work, he would receive double wages andwork 7 days a week.28 When Koch stated the Unionwould fine him more than he would earn if he returnedto work, Squires told the employee he could resign fromthe Union.Regarding the Rudisaile incident, the record disclosesthat Koch was in his automobile trailing the bus from theHayden facility in order to determine which employeeswere working during the strike. Further, that Rudisailebecame angry when he observed the bus being followedand confronted Koch at the HolidayInn. Icredit the tes-timony of Koch, his wife, and Libby and find that duringthe confrontation Rudisaile told Koch he knew who hewas and that he would watch Koch's schedule and gethim when (the strike) was over.While Respondent does not seriously contend thatthese incidents did not take place, it argues that it is notliable for the conduct of Squires orRudisailebecause allsupervisors had been instructed by management not tothreaten or make any promises to the striking employees.Respondent further asserts it disavowed the unauthorizedconduct of Squires and Rudisailes by convening a meet-ing of all supervisors, after it learned of the two inci-dents, and reiterating its prestrike admonition to them.I find Respondent's defense here to be without merit.It ismore than apparent that Squires' comments to Kochconstituted nothing more than a solicitation of the em-ployee to abandon the strike and his support of theUnion on the strength of a promise that the employeewould receive double his normal wages if he returned towork.It iswell settled that such solicitations to strikingemployees, whichencompasspromises of benefits, vio-late the Act.Pittsburgh& New England Trucking,23828 Since Squires could not recall whether he mentioned double wagesto Koch, I find Koch's testimony regarding this statement to be a morereliable account of what was said In all other respects, the testimony ofKoch and Squireswas in essentialagreement. COLORADO-UTE ELECTRIC ASSN.NLRB 1706,1707 (1978);American Steel Bldg.Co., 208NLRB 900(1974).Nor can Respondent avoid responsi-bility for Squires'unlawful solicitation;even though itwas not authorized and was specifically prohibited byRespondent's higher level management.The supervisorswere cloaked with apparent authority to speak on behalfof management and there is nothing in this record whichwould have indicated to Koch that Squires was actingcontrary to management's instructions.Indeed,the factthat Squires and Koch were personal friends only servedto enhance the impression that Squires was speaking onbehalf of management.SeePittsburgh&New EnglandTrucking,supra.Similarly, it is equally apparent that Rudisaile threat-ened to retaliate against Koch for engaging in lawfulstrike activity at the time of the incident in the parkinglot. It is axiomatic that such threats are inherently de-structive of the rights guaranteed employees under Sec-tion 7 of the Act. That Respondent also specifically pro-hibited such conduct by its supervisors does not relieve itof the responsibility for Rudisaile'sactions any morethan it did in the case of the Squires' solicitation.Finally, the station superintendent'smeeting with thesupervisors at the Hayden facility,after both incidentsbecame known, also fails to absolve Respondent of theresponsibility for the unlawful conduct of Squires andRudisaile.There is nothing in the record which demon-strates Respondent's purported disavowal of the unlawfulactions was ever made known to any of the employees.Therefore,the impact of this unlawful conduct wasnever dissipated or nullified.Ifind,therefore,thatRe-spondent violated Section 8(a)(1) of the Act when Super-visor Squires unlawfully solicited employee Koch toabandon the strike and return to work.Ialso find thatRespondent committed an additional violation of Section6258(a)(1)when Supervisor Rudisaile threatened employeeKoch for engaging in lawful strike activity.CONCLUSIONS OF LAW1.RespondentColorado-Ute Electric Association, Inc.isan employer within the meaning of Section 2(2) en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.InternationalBrotherhood of ElectricalWorkers,Local No.111 is a labor organization within the meaningof Section2(5) of the Act.3.Respondent did not refuse to bargain in good faithwith the Union during the wage-reopener negotiationsbetween the parties and, therefore,did not violate Sec-tion 8(a)(5) and(1) of the Act.4.Respondent did not violate Section 8(a)(5) and (1)of theAct byunilaterally implementing the terms of itswage proposal after the parties bargained in good faithto a valid impasse.5.Respondent did not engage in direct dealing withemployees concerning their wages and, therefore,did notviolate Section 8(a)(5) and(1) of the Act.6.Respondent violated Section 8(a)(1) ofthe Act bypromising an employee increased wages and longerhours of work in order to solicit that employee's aban-donment of the strike and his support of the Union.7.Respondent violated Section8(a)(1) of the Act bythreatening an employee for engaging in lawful strike ac-tivity.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices,itshall be ordered to cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.[Recommended Order omitted from publication.]